Citation Nr: 0011823	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  98-19 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for a 
penile and scrotal skin disability, variously diagnosed as 
eczema, papulosquamous rash, and lichens planus, currently 
evaluated as 10 percent disabling. 

2.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein increased disability ratings 
for a skin condition of the penis and hemorrhoids were 
denied.


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991); that is, he has 
presented claims that are plausible.  The United States Court 
of Veterans Appeals (Court) has held that VA has a duty to 
assist veterans in the development of facts pertinent to 
their claims, under 38 U.S.C.A. § 5107(a) (West 1991) and 38 
C.F.R. § 3.103(a) (1999), which requires that VA accomplish 
additional development of the evidence if the record 
currently before it is inadequate.  Littke v. Derwinski, 1 
Vet.App. 90 (1990). 

The Board notes that the most recent Statement of the Case 
issued by the RO that addresses the issues on appeal was 
issued in October 1998.  Subsequent to that Statement of the 
Case, evidence has been added to the veteran's claims folder, 
to include VA medical records.  Any pertinent evidence 
submitted by the appellant that is accepted by the Board must 
be referred to the agency of original jurisdiction for review 
and preparation of a Supplemental Statement of the Case 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  A review of the 
claims folder indicates that no such waiver has been 
received.  

Accordingly, the Board finds that evidence pertinent to the 
veteran's claim has been received subsequent to the most 
recent Statement of the Case.  The veteran has not submitted 
a written waiver of RO consideration of that evidence.  
Therefore, this claim must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should review the issues on 
appeal, taking into consideration the 
information received from the veteran 
subsequent to the October 1998 
Supplemental Statement of the Case.

2.  Following completion of the 
foregoing, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The Board wishes to thank the RO in advance for its 
assistance with the requested development.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




